Citation Nr: 1027223	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2000 until December 
2003.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Detroit, Michigan, 
Regional Office (RO), which, denied the benefit sought on appeal.

In March 2010, the Veteran was afforded a hearing before the 
undersigned sitting at the RO.  A transcript of that hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Board notes that competent medical evidence indicates that 
the Veteran is currently diagnosed with hyperthyroidism secondary 
to Grave's disease.  The Veteran averred that he first started 
experiencing symptoms of this disease while on active duty.  As 
such, he requests that service connection be granted for the 
claimed disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her claim 
for benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable possibility 
exists that such assistance will aid in substantiating the claim.  

The Veteran's service treatment records (STRs) are not presently 
associated with the claims file.  In a May 2008 VA memorandum, 
the RO determined that the service treatment records were 
unavailable for review.  It was noted that the following efforts 
were made to obtain the records in question: duty to assist 
letter sent January 2008 requesting STRs, email sent to Record 
Management Center with subsequent negative response in January 
2008, fax request to Defense Finance and Accounting Services 
(DFAS)/Navy in April 2008, and a 10 day letter sent to the 
Veteran in April 2008, which they noted they had not received a 
response to.  

When, through no fault of the Veteran, records under the control 
of the Government are unavailable, there is a heightened 
obligation to assist the Veteran in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes 
the search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although it appears 
that the RO has made some attempts to locate the appellant's 
records, the Board finds it necessary to remand the claim to 
ensure that all proper avenues for securing these records have 
been pursued to afford the Veteran every benefit of assistance 
from VA.  The RO should attempt to locate or reconstruct the 
service treatment records through alternative means.  This 
includes attempts to obtain any information from all available 
sources and records repositories.  The RO should contact the 
Record Management Center, again, or any other alternative sources 
for appropriate location. 

The RO's attention is also called to Daye v. Nicholson, 20 Vet. 
App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 261 
(1992) as to the requirement that VA advise claimants of 
alternate sources of evidence which may be utilized in cases 
where service records are missing.  A non-exhaustive list of 
documents that may be substituted for service treatment records 
in this case includes: statements from service medical personnel, 
"buddy" certificates or affidavits, employment physical 
examinations, medical evidence from hospitals, clinics, and 
private physicians where a Veteran may have sought treatment, 
especially soon after service discharge, letters written during 
service, photographs taken during service, pharmacy prescription 
records, and insurance examinations.  See VA Adjudication 
Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.26 
and 2.E.27.

Moreover, at his March 2010 hearing, the Veteran indicated that 
he received treatment for his symptoms of hyperthyroidism at the 
USS Harry S. Truman's medical facility.  Such records are not 
presently associated with the claims file, nor is there any 
indication that efforts have been undertaken to procure those 
records.  Thus, the Board finds that additional development is 
required in order to satisfy VA's obligations to assist the 
Veteran in the development of his claim.

On remand, the RO should attempt to procure service treatment 
records through alternate sources.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005) (holding VA has a duty to search 
alternate sources when service records are missing).  In 
addition, the RO must attempt to seek any available records from 
the USS Harry S. Truman's medical facility.

Additionally, VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an 
examination, it must be adequate or VA must notify the Veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be 
based upon consideration of the Veteran's prior medical history 
and examinations.  Stefl, 21 Vet. App. at 123.

The Veteran's records on file with Department of Defense were 
reviewed, and evidence, therein, indicates that he had treatment 
for "hair disease" in February 2002 and "swelling in the head 
and neck" in March 2002.  Moreover, a February 2002 report 
reflects an assessment of borderline enlarged level I nodes and 
an enlarging submandibular mass.  These records indicate 
treatment during service.

The Veteran was afforded a VA examination in conjunction with 
this claim in January 2008.  During this exam, the Veteran 
asserted that he experienced diarrhea, hair loss, bulging eyes, 
increased appetite and weight loss during service.  The examiner 
noted that the Veteran underwent a CT scan of the neck for an 
enlarging submandibular mass in April 2002 during service, 
however, there was no comment on the thyroid at that time.  The 
examiner assessed the Veteran with iatrogenic hypothyroidism 
secondary to radioactive iodine treatment for hyperthyroidism and 
chronic tinea versicolor of the back.  The examiner opined that 
he could not resolve whether the Veteran's hyperthyroidism was 
incurred in service without resorting to mere speculation but not 
provide any reasoning for this conclusion.  Because the United 
States Court of Appeals for Veterans Claims (Court) recently held 
that to provide such an opinion, the examiner must explain the 
basis for such an opinion, the Board finds the examination report 
inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  Consequently, another VA opinion should be 
obtained with the examiner instructor to be more specific about 
the reasons for his opinion and inability to provide one.
 
Accordingly, the case is REMANDED for the following action:

1.  Please contact the Record Management 
Center, or any other appropriate location, to 
request the Veteran's complete service 
treatment records for all periods of active 
service.  Specifically inform the contacted 
records custodians that if they cannot 
provide the requested records because they 
are unavailable, they should inform VA of 
this fact.  All responses should be 
associated with the Veteran's claims folder.  

2.  Notify the Veteran that given the 
possible unavailability of his service 
treatment records, he should submit 
alternative records to substantiate his 
claim, in accordance with Dixon and Daye and 
appropriate administrative provisions.

3.   After the above has been completed, 
arrange for a VA examiner to review the file 
and offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed hyperthyroidism disability is 
causally related to active service.  The 
examiner should state whether it is at least 
as likely as not (50 percent probability or 
higher) that the disability was caused by 
service.  The examiner should also state 
whether there is any evidence of the 
existence of Grave's Disease during service.  
Any opinion is to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner determines that 
he/she cannot respond without resorting to 
speculation, then a clear explanation of this 
conclusion must be provided.  

The claims file must be reviewed in 
conjunction with this request and with 
any examination that follows.

If the examiner determines that a 
physical examination is necessary, one 
should be scheduled.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed.  If the 
claim is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



